Barker, J.
The defendant seeks to justify his taking of the goods replevied, by showing that he attached them upon a writ against a third person. At the trial the plaintiff’s ownership was conceded, but it was contended that he was estopped because he had stated to the defendant, immediately before, and at the time of the attachment,, that the goods belonged to the person sued, and had not claimed them as his own until the next day. The plaintiff denied that he had made any such statement, and introduced evidence tending to show that he had. at all times claimed the property as his own. It did not appear that the plaintiff knew that the defendant was an officer, or was seeking to make an attachment. The only questions are as to the correctness of the instructions asked and denied, and of those given.
Those asked were clearly erroneous, and were properly refused. They would have allowed the jury to find an estoppel, if by the plaintiff’s word or act the defendant had been induced to *133make the attachment, although the plaintiff had no intention to deceive him, and no knowledge or cause to believe that he was concerned in his conduct or talk, and although under the circumstances the plaintiff was justified in believing that he was responsible to no one for his speech or conduct.
The usual form of expressing the situation which founds an estoppel in pais has been that followed in the rulings given, in which, as in many of the older decisions, it is said that an intent to deceive is a necessary element. Osgood v. Nichols, 5 Gray, 420. Audenried v. Betteley, 5 Allen, 382, 385. Plumer v. Lord, 9 Allen, 455, 458. Langdon v. Doud, 10 Allen, 433, 437. Andrews v. Lyons, 11 Allen, 349. Turner v. Coffin, 12 Allen, 401. Zuchtmann v. Roberts, 109 Mass. 53. Nourse v. Nourse, 116 Mass. 101, 104. But under this formula the jury were not prohibited from finding the intention and the estoppel, if, without more, the plaintiff spoke or acted falsely, knowing or having cause to believe that his words or conduct reasonably might influence the defendant’s action. The more modern statement, that one is responsible for the word or act which he knows, or ought to know, will be acted upon by another, includes the older statement that the estoppel comes from an intention to mislead. White v. Duggan, 140 Mass. 18, 20. Tracy v. Lincoln, 145 Mass. 357, 359. O'Donnell v. Clinton, 145 Mass. 461, 463. Washburn v. Hammond, 151 Mass. 132, 141.
In the state of the evidence, so far as it appears upon the bill of exceptions, the instructions given afforded the jury a sufficiently correct guide to the class of statements and acts which must be shown to found an estoppel. If the situation had made ' it necessary to instruct them as to intention, as distinguished from circumstances in which intention is to be presumed, the presiding justice would have ruled upon that subject. All that he was in fact called upon to do was to correct the error’s of the instructions asked, and to lay down a rule which, under the circumstances, would enable the jury to deal properly with the evidence. We see no reason to suppose that they were misled by the rulings given.
The ruling that they must be satisfied that the defendant attached, when he would not otherwise have done so, was correct. Plymouth v. Wareham, 126 Mass. 475, 478.

Exceptions overnded.